UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8011



RAYMOND ALEXANDER WALKER,

                                           Petitioner - Appellant,

          versus


WILLIAM FILBERT, Warden, Maryland Correctional
Institution - Jessup; J. JOSEPH CURRAN, JR.,
Attorney General for Maryland,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
2906)


Submitted:   February 21, 2002             Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Alexander Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Raymond Alexander Walker filed a petition for a writ of man-

damus in the District of Maryland seeking it to compel the Maryland

Court of Appeals to consider certain pleadings Walker had filed in

that state court.     The district court declined Walker’s petition

for mandamus relief and denied his motion to reconsider.

        Mandamus is a drastic remedy to be used only in extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).     Courts are extremely reluctant to grant mandamus re-

lief.    In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir. 1984).   In

seeking mandamus relief, a petitioner carries the heavy burden of

showing that he has no other adequate means to attain the relief

and that his right to such relief is clear and indisputable.    In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Walker failed to meet this heavy burden and thus we affirm on the

reasoning of the district court’s orders denying Walker’s mandamus

petition and motion to reconsider.     See In re: Walker, No. CA-01-

2906 (D. Md. Oct. 9, 2001; Oct. 29, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                   2